--------------------------------------------------------------------------------

Exhibit 10.10



REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of [●],
by and among (i) [Pubco,] a Bermuda exempted company (including any successor
entity thereto “Pubco”), (ii) Lagniappe Ventures LLC, a Delaware limited
liability company, in the capacity under the Business Combination Agreement
(defined below) as the Purchaser Representative (including any successor
Purchaser Representative appointed in accordance therewith, the “Purchaser
Representative”), and (iii) the undersigned parties listed as “Investors” on the
signature page hereto (together with permitted assigns, each, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, on October 10, 2019, (i) Tiberius Acquisition Corporation, a Delaware
corporation (together with its successors, “Purchaser”), (ii) the Purchaser
Representative, (iii) International General Insurance Holdings Ltd., a company
organized under the laws of the Dubai International Financial Centre (the
“Company”), and (iv) Wasef Jabsheh, in the capacity thereunder as the Seller
Representative (the “Seller Representative”), entered into that certain Business
Combination Agreement (as amended, modified or supplemented from time to time in
accordance with the terms thereof, including pursuant to the joinder agreements
referenced below, the “Business Combination Agreement”), to which Pubco and its
newly-formed wholly-owned subsidiary organized in Delaware (“Merger Sub”) became
parties thereto pursuant to joinder agreements entered into after the date
thereof;
 
WHEREAS, on or after the date of the Business Combination Agreement, certain
shareholders of the Company (each a “Seller”), including the Investors,
constituting all or substantially all of the shareholders of the Company, each
entered into a Share Exchange Agreement with the Company, Purchaser and the
Seller Representative (each, an “Exchange Agreement”);
 
WHEREAS, pursuant to the Business Combination Agreement and the Exchange
Agreements, subject to the terms and conditions thereof, among other matters,
(a) Purchaser will merge with and into Merger Sub (the “Merger”), with Purchaser
continuing as the surviving entity and a wholly-owned subsidiary of Pubco, and
with holders of Purchaser’s securities receiving substantially equivalent
securities of Pubco, and (b) Pubco will acquire all or substantially all of the
issued and outstanding capital shares of the Company from the Sellers in
exchange for a mix of cash and common shares of Pubco (subject to the
withholding of the Escrow Shares in accordance with the terms and conditions of
the Business Combination Agreement, the Share Exchange Agreements and the Escrow
Agreement), with the Company becoming a subsidiary of Pubco (the “Share
Exchange” and together with the Merger and the other transactions contemplated
by the Business Combination Agreement, the “Transactions”);
 
WHEREAS, in connection with the execution of the Business Combination Agreement,
the Purchaser Representative and certain of the Investors (the “Lock-Up
Investors”) entered into Lock-Up Agreements (as amended from time to time in
accordance with the terms thereof, including pursuant to the joinder agreements
reference below, the “Lock-Up Agreements”), to which Pubco became a party
thereto pursuant to joinder agreements entered into after the date thereof,
pursuant to which each Lock-Up Investor agreed not to transfer its Exchange
Shares for a certain period of time after the Closing (subject to earlier
release upon certain events) as stated in the applicable Lock-Up Agreement or to
transfer their rights to the Escrow Shares while such shares are held in escrow
under the Escrow Agreement; and
 
WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Exchange
Shares and certain other securities of Pubco received by the Investors
(including any Escrow Shares upon their release from escrow to the Investors and
any additional Exchange Shares issued after the Closing pursuant to Section 2.5
of the Business Combination Agreement).
 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           DEFINITIONS.  Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in the Business
Combination Agreement.  The following capitalized terms used herein have the
following meanings:
 
“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
 
“Business Combination Agreement” is defined in the recitals to this Agreement.
 
“Company” is defined in the recitals to this Agreement.
 
“Demand Registration” is defined in Section 2.1.1.
 
“Demanding Holder” is defined in Section 2.1.1.
 
“Dispute” is defined in Section 6.9.
 
“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of March 15, 2018, among Purchaser and the investors named
therein, as amended on or about the date hereof, and as it may further be
amended in accordance with the terms thereof.
 
“Founder Securities” means those securities included in the definition of
“Registrable Security” specified in the Founder Registration Rights Agreement.
 
“Indemnified Party” is defined in Section 4.3.
 
“Indemnifying Party” is defined in Section 4.3.
 
“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement and, with respect to a
Lock-Up Investor, its Lock-Up Agreement.
 
“Investor Indemnified Party” is defined in Section 4.1.
 
“Lock-Up Agreements” is defined in the recitals to this Agreement.
 
“Lock-Up Investors” is defined in the recitals to this Agreement.
 
“Maximum Number of Shares” is defined in Section 2.1.4.
 
“Piggy-Back Registration” is defined in Section 2.2.1.
 
“PIPE Securities” means any securities which Purchaser or Pubco may have
obligations to register under the Commitment Agreements.
 
“Pro Rata” is defined in Section 2.1.4.
 
“Proceeding” is defined in Section 6.10.
 
2

--------------------------------------------------------------------------------

“Pubco” is defined in the preamble to this Agreement, and shall include Pubco’s
successors by merger, acquisition, reorganization or otherwise.
 
“Purchaser” is defined in the recitals to this Agreement.
 
“Purchaser Representative” is defined in the preamble to this Agreement.
 
“Register,” “Registered” and “Registration” mean a registration or offering
effected by preparing and filing a registration statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such registration statement becoming
effective.
 
“Registrable Securities” means all of the Exchange Shares, including any shares
held in escrow as Escrow Shares and any additional Exchange Shares to be issued
after the Closing pursuant to Section 2.5 of the Business Combination
Agreement.  Registrable Securities include any warrants, capital shares or other
securities of Pubco issued as a dividend or other distribution with respect to
or in exchange for or in replacement of such Exchange Shares.  Registrable
Securities also includes any Founder Shares (as defined in the Founder
Registration Rights Agreement) or Private Placement Warrants (as defined in the
Founder Registration Rights Agreement) which are transferred to any Investor in
connection with the Transactions. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by Pubco and subsequent public distribution of them shall
not require registration under the Securities Act; (c) such securities shall
have ceased to be outstanding; or (d) the Registrable Securities are freely
saleable under Rule 144 without volume or other limitations.  Notwithstanding
anything to the contrary contained herein, a Person shall be deemed to be an
“Investor holding Registrable Securities” under this Agreement only if they are
an Investor or a transferee of the Registrable Securities (so long as they
remain Registrable Securities) of any Investor permitted under this Agreement,
any applicable Lock-Up Agreement, the Escrow Agreement and, if applicable, the
Sponsor Share Letter (and the provisions of the Insider Letter to the extent
incorporated therein).
 
“Registration Statement” means a registration statement filed by Pubco with the
SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale or resale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, including all amendments thereto,
including post-effective amendments (other than a registration statement on Form
S-4, F-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).
 
“Resolution Period” is defined in Section 6.9.
 
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
“Sellers” is defined in the recitals to this Agreement.
 
“Short Form Registration” is defined in Section 2.3.
 
“Specified Courts” is defined in Section 6.10.
 
3

--------------------------------------------------------------------------------

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
2.           REGISTRATION RIGHTS.
 
2.1         Demand Registration.
 
2.1.1      Request for Registration.  At any time and from time to time after
the Closing Date, any Investor who owned at least twenty-five percent (25%) of
the Registrable Securities as of the Closing Date (after giving effect to the
Closing) may make a written demand for registration under the Securities Act of
all or part of their Registrable Securities (a “Demand Registration”).  Any
demand for a Demand Registration shall specify the number of Registrable
Securities proposed to be registered and/or sold and the intended method(s) of
distribution thereof.  Within ten (10) days following receipt of any request for
a Demand Registration, Pubco will notify all other Investors holding Registrable
Securities of the demand, and each Investor holding Registrable Securities who
wishes to include all or a portion of such Investor’s Registrable Securities in
the Demand Registration (each such Investor including shares of Registrable
Securities in such registration, a “Demanding Holder”) shall so notify Pubco
within three (3) days after the receipt by the Investor of the notice from
Pubco.  Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1.  Pubco shall not be
obligated to effect more than an aggregate of five (5) Demand Registrations
under this Section 2.1.1 in respect of all Registrable Securities. 
Notwithstanding anything in this Section 2 to the contrary, Pubco shall not be
obligated to effect a Demand Registration, (i) if a Piggy-Back Registration had
been available to the Demanding Holder(s) within the one hundred twenty (120)
days preceding the date of request for the Demand Registration (and the
Demanding Holders were able to register or sell at least 75% of the shares
requested to be registered or sold in such offering), (ii) within sixty (60)
days after the effective date of a previous registration effected with respect
to the Registrable Securities pursuant this Section 2.1 or (iii) during any
period (not to exceed one hundred eighty (180) days) following the closing of
the completion of an offering of securities by Pubco if such Demand Registration
would cause Pubco to breach a “lock-up” or similar provision contained in the
underwriting agreement for such offering.  For the avoidance of doubt, a Demand
Registration may be either a request to file a Registration Statement, including
a resale Registration Statement, or a request to conduct an offering on a new
Registration Statement or off an existing shelf Registration Statement.
 
2.1.2      Effective Registration.  A registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Pubco has complied with
all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) Jabsheh, if he is a Demanding Holder, or otherwise, a
majority-in-interest of the Demanding Holders thereafter elect to continue the
offering; provided, further, that Pubco shall not be obligated to file a second
Registration Statement until a Registration Statement that has been filed is
counted as a Demand Registration or is terminated.
 
2.1.3      Underwritten Offering. If the Demanding Holder who initiated the
Demand Registration so elects and advises Pubco as part of its written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten offering. 
In such event, the right of any Demanding Holder to include its Registrable
Securities in such registration shall be conditioned upon such Demanding
Holder’s participation in such underwriting and the inclusion of such Demanding
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Demanding Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the Underwriter or Underwriters selected for such
underwriting by the Investor initiating the Demand Registration.
 
4

--------------------------------------------------------------------------------

2.1.4     Reduction of Offering.  If the managing Underwriter or Underwriters
for a Demand Registration that is to be an underwritten offering advises Pubco
and the Demanding Holders in writing that the dollar amount or number of
Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Pubco Common Shares or other securities which Pubco
desires to sell and the Pubco Common Shares or other securities, if any, as to
which registration by Pubco has been requested pursuant to written contractual
piggy-back registration rights held by other security holders of Pubco who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then Pubco shall include
in such registration:  (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (all pro rata in
accordance with the number of securities that each applicable Person has
requested be included in such registration, regardless of the number of
securities held by each such Person (such proportion is referred to herein as
“Pro Rata”)) that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Pubco Common Shares or other
securities that Pubco desires to sell that can be sold without exceeding the
Maximum Number of Shares; (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the
Founder Securities, Pro Rata among the holders of Founder Securities based on
the number of Founder Securities requested by such holders to be included in
such registration, as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights of the Founder
Registration Rights Agreement that can be sold without exceeding the Maximum
Number of Shares; and (iii) fourth, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i), (ii) and (iii), the
Pubco Common Shares or other securities for the account of other Persons that
Pubco is obligated to register pursuant to written contractual arrangements with
such Persons and that can be sold without exceeding the Maximum Number of
Shares.  In the event that Pubco securities that are convertible into Pubco
Common Shares are included in the offering, the calculations under this Section
2.1.4 shall include such Pubco securities on an as-converted to Pubco Common
Share basis.
 
2.1.5      Withdrawal.  If the Investor who initiated the Demand Registration
disapproves of the terms of any underwriting or is not entitled to include all
of its Registrable Securities in any offering, then such Investor may elect to
withdraw from such offering by giving written notice to Pubco and the
Underwriter or Underwriters of its request to withdraw prior to the
effectiveness of the Registration Statement filed with the SEC with respect to
such Demand Registration or the pricing of the related offering. If the Investor
who initiated the Demand Registration withdraws from a proposed offering
relating to a Demand Registration in such event, then such registration shall
not count as a Demand Registration provided for in Section 2.1.
 
5

--------------------------------------------------------------------------------

2.2         Piggy-Back Registration.
 
2.2.1      Piggy-Back Rights.  If at any time after the Closing Date Pubco
proposes to file a Registration Statement under the Securities Act with respect
to the registration of or an offering of equity securities, or securities or
other obligations exercisable or exchangeable for, or convertible into, equity
securities, by Pubco for its own account or for security holders of Pubco for
their account (or by Pubco and by security holders of Pubco including pursuant
to Section 2.1), other than a Registration Statement (i) filed in connection
with any employee share option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to Pubco’s existing shareholders, (iii) for an
offering of debt that is convertible into equity securities of Pubco or (iv) for
a dividend reinvestment plan, then Pubco shall (x) give written notice of such
proposed filing to Investors holding Registrable Securities as soon as
practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such registration or offering, the intended method(s) of
distribution (if any), and the name of the proposed managing Underwriter or
Underwriters of the offering (if any), and (y) offer to Investors holding
Registrable Securities in such notice the opportunity to register the sale of
such number of Registrable Securities as such Investors may request in writing
within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). To the extent permitted by applicable securities laws with
respect to such registration by Pubco or another demanding shareholder, Pubco
shall cause such Registrable Securities to be included in such registration and
shall use its best efforts to cause the managing Underwriter or Underwriters of
a proposed underwritten offering to permit the Registrable Securities requested
to be included in a Piggy-Back Registration on the same terms and conditions as
any similar securities of Pubco and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof.  All Investors holding Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.
 
2.2.2      Reduction of Offering.  If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises
Pubco and Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Pubco Common Shares or other Pubco securities which
Pubco desires to sell, taken together with the Pubco Common Shares or other
Pubco securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with Persons other than the Investors
hereunder, the Registrable Securities as to which registration has been
requested under this Section 2.2, and the Pubco Common Shares or other Pubco
securities, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other security holders of
Pubco, exceeds the Maximum Number of Shares, then Pubco shall include in any
such registration:
 
(a)        If the registration is undertaken for Pubco’s account:  (i) first,
the Pubco Common Shares or other securities that Pubco desires to sell that can
be sold without exceeding the Maximum Number of Shares; (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Founder Securities and the Registrable Securities of
Investors as to which registration has been requested pursuant to this Section
2.2, Pro Rata among the holders of Founder Securities and such Investors based
on the number of Founder Securities and Registrable Securities requested by such
holders to be included in such registration, as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of the Founder Registration Rights Agreement or this Agreement that can
be sold without exceeding the Maximum Number of Shares; and (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the Pubco Common Shares or other securities for
the account of other Persons that Pubco is obligated to register pursuant to
written contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares;
 
6

--------------------------------------------------------------------------------

(b)         If the registration is a “demand” registration undertaken at the
demand of holders of Founder Securities, (i) first, the Founder Securities for
the account of the demanding holders, Pro Rata among such holders based on the
number of Founder Securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Pubco Common Shares or other
securities that Pubco desires to sell that can be sold without exceeding the
Maximum Number of Shares; (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata among the holders of Registrable
Securities based on the number of Registrable Securities requested by such
holders to be included in such registration, pursuant to the applicable written
contractual piggy-back registration rights of this Agreement that can be sold
without exceeding the Maximum Number of Shares; and (iv) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i), (ii) and (iii), the Pubco Common Shares or other securities for the
account of other Persons that Pubco is obligated to register pursuant to written
contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares; and
 
(c)        If the registration is a “demand” registration undertaken at the
demand of Persons other than Investors holding Registrable Securities or the
holders of Founder Securities, (i) first, the Pubco Common Shares or other
securities for the account of such demanding Persons that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Pubco Common Shares or other securities that Pubco desires to sell that can
be sold without exceeding the Maximum Number of Shares; (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the Founder Securities and Registrable
Securities, Pro Rata among the holders of Founder Securities and Registrable
Securities based on the number of securities requested by such holders to be
included in such registration, as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights of
the Founder Registration Rights Agreement and this Agreement that can be sold
without exceeding the Maximum Number of Shares; and (iv) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i), (ii) and (iii), the Pubco Common Shares or other securities for the
account of other Persons that Pubco is obligated to register pursuant to written
contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares.
 
In the event that Pubco securities that are convertible into Pubco Common Shares
are included in the offering, the calculations under this Section 2.2.2 shall
include such Pubco securities on an as-converted to Pubco Common Share basis.
 
2.2.3    Withdrawal.  Any Investor holding Registrable Securities may elect to
withdraw such Investor’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to Pubco of such request to
withdraw prior to the effectiveness of the Registration Statement or if the
Registration Statement is already effective, prior to the pricing of the
offering.  Pubco (whether on its own determination or as the result of a
withdrawal by Persons making a demand pursuant to written contractual
obligations) may withdraw a Registration Statement at any time prior to the
effectiveness of such Registration Statement or, if the Registration Statement
is already effective, prior to the pricing of the offering without any liability
to the applicable Investor, subject to the next sentence and the provisions of
Section 4.  Notwithstanding any such withdrawal, Pubco shall pay all expenses
incurred in connection with such Piggy-Back Registration as provided in Section
3.3 by Investors holding Registrable Securities that requested to have their
Registrable Securities included in such Piggy-Back Registration.
 
7

--------------------------------------------------------------------------------

2.3        Short Form Registration.  After the Closing Date, any Investor who
owned at least twenty-five percent (25%) of the Registrable Securities as of the
Closing Date (after giving effect to the Closing) may at any time and from time
to time, request in writing that Pubco register the resale of any or all of such
Registrable Securities on Form S-3 or F-3 when such form becomes available or
any similar short-form registration which may be available at such time (“Short
Form Registration”); provided, however, that Pubco shall not be obligated to
effect such request through an underwritten offering.  Upon receipt of such
written request, Pubco will promptly give written notice of the proposed
registration to all other Investors holding Registrable Securities, and, as soon
as practicable thereafter, effect the registration of all or such portion of
such Investors’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities, if any, of any
other Investors joining in such request as are specified in a written request
given within fifteen (15) days after receipt of such written notice from Pubco;
provided, however, that Pubco shall not be obligated to effect any such
registration pursuant to this Section 2.3:  (i) if Short Form Registration is
not available to Pubco for such offering; or (ii) if Investors holding
Registrable Securities, together with the holders of any other securities of
Pubco entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $1,000,000.  Registrations effected pursuant to this Section
2.3 shall not be counted as Demand Registrations effected pursuant to Section
2.1.
 
2.4        Resale Registration Statement.  Within 30 days following Closing,
Pubco must file a resale Registration Statement on Form F-1, F-3, S-1 or S-3
covering all Registrable Securities and must use commercially reasonable efforts
to cause such Registration Statement to be declared effective as soon as
possible thereafter. Such Registration Statement may be the same Registration
Statement filed by Pubco pursuant to other registration rights agreements. At
such time as Pubco becomes eligible to use a Form F-3 or S-3, Pubco shall seek
to convert the Form F-1 or S-1 to a Form F-3 or S-3, as applicable, with respect
to Registrable Securities.
 
2.5        Registrable Securities Subject to Transfer Restrictions. 
Notwithstanding anything to the contrary contained in this Agreement, any
Registrable Securities Registered on a Registration Statement that are (i) held
by a Lock-Up Investor during the Lock-Up Period (as such term is defined in such
Lock-Up Investor’s Lock-Up Agreement), (ii) Escrow Shares while they are held in
the Escrow Account in accordance with the Escrow Agreement, the Business
Combination Agreement and the Exchange Agreements and not distributed to the
Investors or (iii) Founder Shares or Private Placement Warrants subject to
vesting and transfer restrictions under the Sponsor Share Letter (including
pursuant to the provisions of the Insider Letter incorporated therein), may not
be sold or transferred under the Registration Statement while subject to such
transfer restrictions.
 
3.           REGISTRATION PROCEDURES.
 
3.1        Filings; Information.  Whenever Pubco is required to effect the
registration of any Registrable Securities pursuant to Section 2, Pubco shall
use its best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method(s) of distribution thereof as
expeditiously as practicable, and in connection with any such request:
 
3.1.1      Filing Registration Statement.  Pubco shall use its commercially
reasonable efforts to, as expeditiously as possible after receipt of a request
for a Demand Registration pursuant to Section 2.1, prepare and file with the SEC
a Registration Statement on any form for which Pubco then qualifies or which
counsel for Pubco shall deem appropriate and which form shall be available for
the sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof, and shall use its
commercially reasonable efforts to cause such Registration Statement to become
effective and use its commercially reasonable efforts to keep it effective for
the period required by Section 3.1.3; provided, however, that Pubco shall have
the right to defer any Demand Registration for up to ninety (90) days, and any
Piggy-Back Registration for such period as may be applicable to deferment of any
demand registration to which such Piggy-Back Registration relates, in each case
if Pubco shall furnish to Investor requesting to include their Registrable
Securities in such registration a certificate signed by the President, Chief
Executive Officer or Chairman of Pubco stating that, in the good faith judgment
of the Board of Directors of Pubco, it would be materially detrimental to Pubco
and its shareholders for such Registration Statement to be effected at such time
or the filing would require premature disclosure of material information which
is not in the interests of Pubco to disclose at such time; provided further,
however, that Pubco shall not have the right to exercise the right set forth in
the immediately preceding proviso more than once in any 365-day period in
respect of a Demand Registration hereunder.
 
8

--------------------------------------------------------------------------------

3.1.2     Copies.  Pubco shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, copies
of such Registration Statement as proposed to be filed, each amendment and
supplement to such Registration Statement (in each case excluding all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus),
and such other documents as Investors holding Registrable Securities included in
such registration or legal counsel for any such Investors may request in order
to facilitate the disposition of the Registrable Securities owned by such
Investors.
 
3.1.3      Amendments and Supplements.  Pubco shall prepare and file with the
SEC such amendments, including post-effective amendments, and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and in compliance
with the provisions of the Securities Act until all Registrable Securities and
other securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.
 
3.1.4      Notification.  After the filing of a Registration Statement, Pubco
shall promptly, and in no event more than three (3) Business Days after such
filing, notify Investors holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Investors
promptly and confirm such advice in writing in all events within three (3)
Business Days after the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order (and Pubco shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, Pubco shall
furnish to the Investor holding the largest amount of Registrable Securities
included in such Registration Statement, copies of all such documents proposed
to be filed sufficiently in advance of filing to provide such Investor with a
reasonable opportunity to review such documents and comment thereon.
 
3.1.5      State Securities Laws Compliance.  Pubco shall use its best efforts
to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as Investors holding Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of Pubco and do any and all
other acts and things that may be necessary or advisable to enable Investors
holding Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that Pubco shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or take any action to which it would be subject to
general service of process or to taxation in any such jurisdiction where it is
not then otherwise subject.
 
9

--------------------------------------------------------------------------------

3.1.6      Agreements for Disposition.  Pubco shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities.  No
Investor holding Registrable Securities included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Investor’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Investor’s material agreements and organizational documents,
and with respect to written information relating to such Investor that such
Investor has furnished in writing expressly for inclusion in such Registration
Statement.
 
3.1.7     Cooperation.  The principal executive officer of Pubco, the principal
financial officer of Pubco, the principal accounting officer of Pubco and all
other officers and members of the management of Pubco shall cooperate fully in
any offering of Registrable Securities hereunder, which cooperation shall
include the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors.
 
3.1.8      Records.  Pubco shall make available for inspection by Investors
holding Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
Investor holding Registrable Securities included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of Pubco, as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and cause Pubco’s officers,
directors and employees to supply all information reasonably requested by any of
them in connection with such Registration Statement; provided that Pubco may
require execution of a confidentiality agreement prior to sharing any such
information.
 
3.1.9      Opinions and Comfort Letters.  Pubco shall request its counsel and
accountants to provide customary legal opinions and customary comfort letters,
to the extent so required by any underwriting agreement.
 
3.1.10    Earnings Statement.  Pubco shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.
 
3.1.11    Listing.  Pubco shall use its commercially reasonable efforts to cause
all Registrable Securities that are Pubco Common Shares included in any
registration to be listed on such exchanges or otherwise designated for trading
in the same manner as similar securities issued by Pubco are then listed or
designated or, if no such similar securities are then listed or designated, in a
manner satisfactory to Investors holding a majority-in-interest of the
Registrable Securities included in such registration.
 
3.1.12    Road Show.  If the registration involves the registration of
Registrable Securities involving gross proceeds in excess of $50,000,000, Pubco
shall use its reasonable efforts to make available senior executives of Pubco to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.
 
10

--------------------------------------------------------------------------------

3.1.13    Other.  Pubco shall cooperate reasonably with, and take customary
actions as may reasonably be requested by the Investors, in connection with any
registration of Registrable Securities.
 
3.2         Obligation to Suspend Distribution.  Upon receipt of any notice from
Pubco of the happening of any event of the kind described in Section 3.1.4(iv),
or in the event that the financial statements contained in the Registration
Statement become stale, or in the event that the Registration Statement or
prospectus included therein contains a misstatement of material fact or omits to
state a material fact due to a bona fide business purpose, or, in the case of a
resale registration on Short Form Registration pursuant to Section 2.3 hereof,
upon any suspension by Pubco, pursuant to a written insider trading compliance
program adopted by Pubco’s Board of Directors, of the ability of all “insiders”
covered by such program to transact in Pubco’s securities because of the
existence of material non-public information, each Investor holding Registrable
Securities included in any registration shall immediately discontinue
disposition of such Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Investor receives the
supplemented or amended prospectus contemplated by Section 3.1.4(iv), or the
Registration Statement is updated so that the financial statements are no longer
stale, or the restriction on the ability of “insiders” to transact in Pubco’s
securities is removed, as applicable, and, if so directed by Pubco, each such
Investor will deliver to Pubco all copies, other than permanent file copies then
in such Investor’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.
 
3.3         Registration Expenses.  Subject to Section 4, Pubco shall bear all
costs and expenses incurred in connection with any Demand Registration pursuant
to Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, any
registration on Short Form Registration effected pursuant to Section 2.3 and any
resale registration pursuant to Section 2.4, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) Pubco’s internal expenses (including all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.11; (vi) Financial Industry Regulatory Authority fees; (vii) fees and
disbursements of counsel for Pubco and fees and expenses for independent
certified public accountants retained by Pubco (including the expenses or costs
associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (viii) the fees and expenses of any special experts
retained by Pubco in connection with such registration; and (ix) the reasonable
fees and expenses of one legal counsel selected by Investors holding a
majority-in-interest of the Registrable Securities included in such
registration.  Pubco shall have no obligation to pay any underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
the holders thereof, which underwriting discounts or selling commissions shall
be borne by such holders.
 
3.4         Information.  Investors holding Registrable Securities included in
any Registration Statement shall provide such information as may reasonably be
requested by Pubco, or the managing Underwriter, if any, in connection with the
preparation of such Registration Statement, including amendments and supplements
thereto, in order to effect the registration of any Registrable Securities under
the Securities Act pursuant to Section 2 and in connection with the obligation
to comply with federal and applicable state securities laws. Investors selling
Registrable Securities in any offering must provide all questionnaires, powers
of attorney, custody agreements, stock powers, and other documentation
reasonably requested by Pubco or the managing Underwriter.
 
11

--------------------------------------------------------------------------------

4.           INDEMNIFICATION AND CONTRIBUTION.
 
4.1         Indemnification by Pubco.  Pubco agrees to indemnify and hold
harmless each Investor, and each Investor’s officers, employees, affiliates,
directors, partners, members, attorneys and agents, and each Person, if any, who
controls an Investor (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) (each, an “Investor Indemnified Party”), from
and against any expenses, losses, judgments, claims, damages or liabilities,
whether joint or several, arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement or prospectus, or any related free writing prospectus, or arising out
of or based upon any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by Pubco of the Securities Act or any rule or regulation promulgated
thereunder applicable to Pubco and relating to action or inaction required of
Pubco in connection with any such registration (provided, however, that the
indemnity agreement contained in this Section 4.1 shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of Pubco, such consent not to be
unreasonably withheld, delayed or conditioned); and Pubco shall promptly
reimburse the Investor Indemnified Party for any legal and any other expenses
reasonably incurred by such Investor Indemnified Party in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action; provided, however, that Pubco will not be liable in any
such case to the extent that any such expense, loss, claim, damage or liability
arises out of or is based upon any untrue statement or omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, or any related free writing
prospectus, in reliance upon and in conformity with information furnished to
Pubco, in writing, by such selling holder expressly for use therein. Pubco also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each Person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.
 
4.2        Indemnification by Holders of Registrable Securities.  Each Investor
selling Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling Investor, indemnify and hold harmless Pubco,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other Person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or any related free writing prospectus, or arise out of or are based
upon any omission to state a material fact required to be stated therein or
necessary to make the statement therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to Pubco by such selling Investor expressly for use therein
(provided, however, that the indemnity agreement contained in this Section 4.2
shall not apply to amounts paid in settlement of any such claim, loss, damage,
liability or action if such settlement is effected without the consent of the
indemnifying selling holder, such consent not to be unreasonably withheld,
delayed or conditioned), and shall reimburse Pubco, its directors and officers,
each Underwriter and each other selling holder or controlling Person for any
legal or other expenses reasonably incurred by any of them in connection with
investigation or defending any such loss, claim, damage, liability or action.
Each selling Investor’s indemnification obligations hereunder shall be several
and not joint and shall be limited to the amount of any net proceeds actually
received by such selling Investor.
 
12

--------------------------------------------------------------------------------

4.3         Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure.  If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them or if such Indemnified Party might have additional or
different defenses than the Indemnifying Party.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, consent to entry of
judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.
 
4.4         Contribution.
 
4.4.1     If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party or insufficient in respect of
any loss, claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations.  The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue statement of a material fact or the omission to state a
material fact relates to information supplied by such Indemnified Party or such
Indemnifying Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
4.4.2      The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
 
13

--------------------------------------------------------------------------------

4.4.3     The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation and no
holder of Registrable Securities shall be required to provide contribution if it
was not otherwise required to provide indemnification in accordance with the
provisions hereof.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
5.           UNDERWRITING AND DISTRIBUTION.
 
5.1         Rule 144.  Pubco covenants that it shall file any reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC. Pubco further covenants to
remove the securities legends on Registrable Securities (or securities of Pubco
held by an Investor which are not Registrable Securities) when the shares are
freely tradable under Rule 144 or other applicable laws, including providing
appropriate instructions and opinions to Pubco’s transfer agent (but subject to
any other legends required in connection with any transfer restrictions under a
Lock-Up Agreement, the Escrow Agreement or the Sponsor Share Letter (including
the provisions of the Insider Letter to the extent incorporated therein).
 
6.           MISCELLANEOUS.
 
6.1         Other Registration Rights.  Pubco represents and warrants that as of
the date of this Agreement, no Person, other than the holders of (i) the
Registrable Securities, (ii) the Founder Securities and (iii) PIPE Securities,
has any right to require Pubco to register any of Pubco’s share capital for sale
or to include Pubco’s share capital in any registration filed by Pubco for the
sale of share capital for its own account or for the account of any other
Person.
 
6.2         Assignment; No Third Party Beneficiaries.  This Agreement and the
rights, duties and obligations of Pubco hereunder may not be assigned or
delegated by Pubco in whole or in part.  This Agreement and the rights, duties
and obligations of Investors holding Registrable Securities hereunder may be
freely assigned or delegated by such Investor in conjunction with and to the
extent of any transfer of Registrable Securities by such Investor.  This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties, to the permitted assigns of the Investors or of
any assignee of the Investors.  This Agreement is not intended to confer any
rights or benefits on any Persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 6.2.   If the Purchaser
Representative is replaced in accordance with the terms of the Business
Combination Agreement, the replacement Purchaser Representative shall
automatically become a party to this Agreement as if it were the original
Purchaser Representative hereunder.
 
6.3        Notices.  All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):
 
14

--------------------------------------------------------------------------------

   
If to the Purchaser Representative, to:


Lagniappe Ventures LLC
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.
Attn:  Andrew J. Poole
Telephone No.:  (504) 754-6671
Email:  APoole@tiberiusco.com
With a copy to (which shall not constitute notice):


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York  10105, USA
Attn:      Stuart Neuhauser, Esq.
Matthew A. Gray, Esq.
Facsimile No.:  (212) 370-7889
Telephone No.:  (212) 370-1300
Email:    sneuhauser@egsllp.com
mgray@egsllp.com
       
If to Pubco, to:


[Pubco]
[Address]
Attn: [   ]
Facsimile No.:  [     ]
Telephone No.:  [     ]
Email:  [   ]
 
With copies to (which shall not constitute notice):


Freshfields Bruckhaus Deringer LLP
Level 6, Al Sila Tower, Abu Dhabi Global Market Square, Al Maryah Island
PO Box 129817
Attn: Michael Hilton
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com
   
and


Lagniappe Ventures LLC
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.
Attn:  Andrew J. Poole
Telephone No.:  (504) 754-6671
Email:  APoole@tiberiusco.com
and


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com


and


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York  10105, USA
Attn:      Stuart Neuhauser, Esq.
Matthew A. Gray, Esq.
Facsimile No.:  (212) 370-7889
Telephone No.:  (212) 370-1300
Email:    sneuhauser@egsllp.com
mgray@egsllp.com
       
If to an Investor, to: the address set forth underneath such Investor’s name on
the signature page.
 

 
6.4        Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible that is valid and enforceable. 
Notwithstanding anything to the contrary contained in this Agreement, in the
event that a duly executed copy of this Agreement is not delivered to Pubco and
the Purchaser Representative by a Person receiving Exchange Shares in connection
with the Closing and/or a Person that is a shareholder of the Company who did
not provide a duly executed and delivered Exchange Agreement as contemplated by
the Business Combination Agreement, such Person failing to provide such
signature shall not be a party to this Agreement or have any rights or
obligations hereunder, but such failure shall not affect the rights and
obligations of the other parties to this Agreement as amongst such other
parties.
 
15

--------------------------------------------------------------------------------

6.5        Entire Agreement.  This Agreement (together with the Business
Combination Agreement, the Exchange Agreements, the Lock-Up Agreements, the
Escrow Agreement and the Sponsor Share Letter to the extent incorporated herein,
and including all agreements entered into pursuant hereto or thereto or
referenced herein or therein and all certificates and instruments delivered
pursuant hereto and thereto) constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties, whether oral or written, relating to the
subject matter hereof; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Business
Combination Agreement, the Exchange Agreements or any other Ancillary Document
or the rights or obligations of the parties under the Founder Registration
Rights Agreement.
 
6.6        Interpretation.  Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement.  In this Agreement, unless the context otherwise requires: 
(i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”.  The parties have participated jointly in the negotiation
and drafting of this Agreement.  Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.
 
6.7        Amendments; Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written agreement or consent of Pubco, the Purchaser Representative and
Investors holding a majority-in-interest of the Registrable Securities;
provided, that any amendment of this Agreement which imposes material additional
liability on an Investor will also require the consent of such Investor.  No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof.  No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision
 
6.8        Remedies Cumulative.  In the event a party fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the other parties may proceed to protect and enforce its rights by
suit in equity or action at law, whether for specific performance of any term
contained in this Agreement or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Agreement or to
enforce any other legal or equitable right, or to take any one or more of such
actions, without being required to post a bond.  None of the rights, powers or
remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.
 
16

--------------------------------------------------------------------------------

6.9        Dispute Resolution.  Any and all disputes, controversies or claims
arising out of, relating to, or in connection with this Agreement or the breach,
termination or validity hereof, or the transactions contemplated hereby (a
“Dispute”) shall be finally resolved by arbitration under the Rules of
Arbitration (the “ICC Rules”) of the International Chamber of Commerce (or any
successor organization conducting arbitrations, the “ICC”).  To the extent that
the ICC Rules and this Agreement are in conflict, the terms of this Agreement
shall control.  The seat of arbitration shall be in New York County, State of
New York.  The language of the arbitration shall be English.  The tribunal shall
consist of three arbitrators.  The parties to the Dispute shall each be entitled
to nominate one arbitrator, provided that where there are multiple claimants or
multiple respondents, the multiple claimants jointly and the multiple
respondents jointly shall nominate an arbitrator.  The third arbitrator, who
shall be the presiding arbitrator on the tribunal, shall be nominated by the
agreement of the two party-nominated arbitrators or, if they fail to agree on a
nomination within fifteen (15) days of the nomination date of the second
arbitrator, the third arbitrator shall be promptly selected and appointed by the
ICC.  The arbitrators shall decide the Dispute in accordance with the
substantive law of the state of New York.  The proceedings shall be streamlined
and efficient, and time is of the essence. An arbitration award rendered by the
tribunal shall be final and binding on the parties to the Dispute.  Judgment on
the award may be entered in any court having jurisdiction thereof. 
Notwithstanding the foregoing, applications for a temporary restraining order,
preliminary injunction, or other temporary relief or application for enforcement
of a resolution under this Section 6.9 may be made in the Specified Courts.
 
6.10       Governing Law; Jurisdiction.  This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof.  Without derogating
from the agreement to arbitrate in Section 6.9, each party hereto hereby (i)
submits to the exclusive jurisdiction of any state or federal court located in
the County of New York in the State of New York (or in any appellate court
thereof) (the “Specified Courts”) for the purpose of any claim, action,
litigation or other legal proceeding  arising out of or relating to this
Agreement or the transactions contemplated hereby and permitted by Section 6.9
(a “Proceeding”), and (b) irrevocably waives, and agrees not to assert by way of
motion, defense or otherwise, in any such Proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Proceeding
is brought in an inconvenient forum, that the venue of the Proceeding is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court.  Each party agrees that a final
judgment in any Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
Each party irrevocably consents to the service of the summons and complaint and
any other process in any Proceeding, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 6.3.  Nothing in this Section 6.10 shall affect the
right of any party to serve legal process in any other manner permitted by Law.
 
6.11      WAIVER OF TRIAL BY JURY.  WITHOUT DEROGATING FROM THE AGREEMENT TO
ARBITRATE IN SECTION 6.9, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
17

--------------------------------------------------------------------------------

6.12      Termination of Business Combination Agreement.  This Agreement shall
be binding upon each party upon such party’s execution and delivery of this
Agreement, but this Agreement shall only become effective upon the Closing.  In
the event that the Business Combination Agreement is validly terminated in
accordance with its terms prior to the Closing, this Agreement shall
automatically terminate and become null and void and be of no further force or
effect, and the parties shall have no obligations hereunder.
 
6.13       Counterparts.  This Agreement may be executed in multiple
counterparts (including by facsimile or pdf or other electronic document
transmission), each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
 
{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}


18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.



 
Pubco:
      
[PUBCO]




 
By:


 
Name:
 
Title:




 
The Purchaser Representative:
      
LAGNIAPPE VENTURES LLC,
 
in its capacity under the Business Combination
Agreement as the Purchaser Representative




 
By:


 
Name:
 
Title:

 
{Signature Page to Registration Rights Agreement}
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.
 

 
Investor:
     
[INVESTOR]
     
By:
   

Name:
 

Title:

 

 
Address for Notice:
       
Address:
 

 
 
     
 
     
 

 
Facsimile No.:
 
 
Telephone No.:
 

 
Email:
 



{Signature Page to Registration Rights Agreement}





--------------------------------------------------------------------------------